828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas SHULER, Plaintiff-Appellant,v.Harry ALLSBROOK, Roger Dickerson, Joseph Callahan,Defendants-Appellees.
No. 86-6767
United States Court of Appeals, Fourth Circuit.
Submitted January 20, 1987.Decided August 18, 1987.

Douglas Shuler, appellant pro se.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Douglas Shuler, a North Carolina inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 suit.  The district court will be affirmed as Shuler's claim is frivolous.


2
Shuler alleges that his constitutional rights were violated when guards negligently left his opened mail on a card table after mail call.  Shuler has not alleged that anyone read his mail or that he has suffered any harm.  '[T]he protections of the Due Process Clause, whether procedural or substantive, are just not triggered by lack of due care by prison officials.'  Davidson v. Cannon, ---- U.S. ----, 54 U.S.L.W. 4095, 4096 (Jan. 21, 1986); see Daniels v. Williams, ---- U.S. ----, 54 U.S.L.W. 4090 (Jan. 21, 1986).  Shuler's claim is frivolous.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's dismissal of this action.


3
AFFIRMED.